Richardson, Judge:
The protests enumerated in the schedule of protests annexed hereto and made a part hereof were submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed WGC (Import Specialist’s Initials) by Import Specialist W. G. Cornthwaite (Import Specialist’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof and assessed with duty at 12.5 per cent ad valorem under Item 772.75 TSUS, consist of rubber motor boats similar in all material respects to the merchandise the subject of Andrew Dossett Imp. Inc. v. United States, C.D. 3167, wherein the Court held that said articles were dutiable under Item 696.05 TSUS at 4 per cent ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3167 be incorporated in the record of the above protests and that said protests be submitted on such record and this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as evidence of the facts and upon the authority of the case cited therein, we hold that the claim in the protests herein that the items of merchandise marked “A” and initialed WGC by Import Specialist W. G. Cornthwaite on the invoices covered by said protests are dutiable under the provisions of item 696.05 of the Tariff Schedules of the United States at the rate of 4 per centum ad valorem is sustained. As to all other claims and merchandise the protests are overruled.
Judgment will be entered accordingly.